Title: To Benjamin Franklin from Martha Johnson, 15 February 1768
From: Johnson, Martha
To: Franklin, Benjamin


Hounored Sir
Letchlade Febry the 15 1768
I Recived yours with the inclosed and am gratly obliged to you for the troble I give you and sence there is nothing to be Exspected wee must be Contented without it. I hope you keep your helth very well and should be very glad to hear from you when Convenant. I hope Nancy Behaves her self well and to the satisfaction of her governess and mrs. stevinson and should take it as the gratest favor if you should hear of aney falt in her that you will be so kind to Chide her for it and give her your Best advise as I am sencable a word from you wold go a grate way but am in hopes she will behave so as not to have occason for it.
I must beg the favor you will be so kind as to think of poor Samey and git him provided for if posable which wold give me the gratiest pleasue immaigenable and should always acknoledg it the gratest favor you Could Do me I have got into my shop but Cannot tell yet how it will go on but am in hops in a little time to be a Better Judg but I think I have no Reason to Complain. Pleas to give my Respects to mrs. Stevenson and love to Salley so no more. I Remain your Duty full Cousen
Martha Johnson
 
Addressed: To / Docter Franklin / in Craven Street / Strand / London